DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
This action is responsive to claims filed 4/12/2022. Claims 1-3, 5-7, 13 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 13  are rejected under 35 U.S.C. 103 as being unpatentable over Gaddis (US 20160275086 A1) in view of Stefik (US 20100191742 A1).
	
Regarding claim 1, Gaddis discloses: a map information creation device (fig.1:12, 0026-27: network configuration; 0101: hardware configuration) comprising:
a storage that stores map information (0034: obtaining localized news postings, including multimedia content (0040) for distribution to other devices (0046) for some duration of time until post expiration (0064-66), hence, storing post content for distribution, such as via storage of 0101) including POI information related to points of interest (POI) (0034-045 gives overview of user posting process, the posting associated with a point of interest at a location (see 0037)), and a POI learning model that extracts information indicating events or topics regarding the POI from input data (0045: generating post based on the submitted data, hence, accumulating and selectively extracting learned information about the POI, such as for generating POI-specific news feed, see fig.5, the information being initially input via user input, see 0038-40);
an input interface that receives an input of an information group including a document (0040: attaching video, audio, photographic documents as part of a post information grouping);
a central processing unit (0101, 0103) that:
extracts information indicating events or topics regarding one or more POI from the information group using the POI learning model (fig.5, 0048-49: extracting relevant events and topics regarding the POI from the group of user-contributed postings via the POI learning model in order to generate a POI entry (0056-57, fig.5), the POI learning model incorporating user ranking and feedback (0054-55));
specifies new information not included in the POI information in the information extracted by the central processing unit (0049-52: receiving new data specifying additional information from additional users);
registers the new information as new information on the POI in the POI information (0048-52, figs. 5-6: registering new information on the POI for presentation, such as via fig.5); and
sets an expiration period of the new information registered by the central processing unit (fig.5:274-276, 0064-65: close and archive timers; 0091-95: timer adjustment based on desired news content density parameter);
sets the expiration period to be long (0076: dynamically adjusting expiration timer when new items are added to the post, hence, the expiration time depending being extended when there are multiple new information sources to a post; see also 0091-95: setting expiration period to be long based on low content density).
Gaddis does not disclose: wherein the expiration period is set according to a number of types of information sources, wherein the expiration period is set to be long after information sources from which the new information has been extracted in the information group is extracted from two or more different information sources.
Stefik discloses: wherein the expiration period is set according to a number of types of information sources (0011: determining hotness and coldness of topics, the articles turning cold being removed; 0065: setting hotness and coldness according to types of sources (“originate from sources with dissimilar reputations”, originating from “multiple user communities”, hence different source types) and not merely raw volume), wherein the expiration period is set to be long after information sources from which the new information has been extracted in the information group is extracted from two or more different information sources (0065: when multiple types of content sources, and not merely multiple accounts, issue the topic, the topic is considered hot and the expiration time (see 0011) is lengthened).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Gaddis by incorporating the expiration time modification technique of Stefik. Both concern the art of aggregating and presenting time-expiring information items, and the incorporation would have improved the ranking effectiveness of the device by, according to Stefik, prevent gaming the system via flooding with bogus information sources (0065).

Regarding claim 2, Gaddis modified by Stefik, discloses the device of claim 1, as described above. Gaddis modified by Stefik further discloses: wherein the central processing unit calculates probability indicating whether or not extracted information is valid as the information on the POI when extracting the information indicating events or topics regarding the one or more POI (Stefik fig.7 shows overall calculation of likely validity of article with 97, 98, 0065 describing calculating source reputation, hence, estimating probability of validity rather than invalid (e.g., “bogus” accounts)), and
the central processing unit sets the expiration period based on the probability (Stefik fig.7, 0065, 0011).

Regarding claim 3, Gaddis modified by Stefik discloses the device of claim 1, as described above. Gaddis further disclose: wherein the central processing unit sets the expiration period based on a frequency at which the new information has been extracted from the information group (0076: dynamically adjusting expiration timer when new items are added to the post, hence, the expiration time depending on a frequency of new information).

Regarding claim 6, Gaddis modified by Stefik discloses the device of claim 1, as described above. Gaddis further disclose: wherein the central processing unit invalidates the new information when an expiration period has elapsed, the expiration period having been set for the new information (0065: the new information of the POI posting becomes invalidated, i.e., no longer a valid news posting item).

Claims 7, 13 recite methods and programs corresponding to the above devices and are hence rejected for similar reasons.

Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gaddis (US 20160275086 A1) in view of Stefik (US 20100191742 A1), as applied in claim 1 above, in view of Pettini (US 20120202525 A1).

Regarding claim 5, Gaddis modified by Stefik discloses the device of claim 1, as described above. modified by Stefik does not disclose: a determination unit that determines whether or not the new information is continuous information;
wherein the central processing unit does not set the expiration period for the new information when the determination unit determines that the new information is continuously extracted information.
Pettini discloses: a determination unit that determines whether or not the new information is continuous information as information (0096-98: determine that a reported event about a location of interest will be continuous henceforth rather than temporary, e.g., a permanent or continuously operational event such as a permanent camera, etc.);
wherein the central processing unit does not set the expiration period for the new information when the determination unit determines that the new information is continuously extracted information (0096-98: not setting an expiration date for data corresponding to permanent changes, i.e., information about the POI that would be continuously extracted from the time of reporting).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Gaddis by incorporating the continuous event modification of Pettini. Both concern the art of aggregating and presenting optionally time-expiring information items regarding locations, and the incorporation would have improved the ability of the device to handle continuous information or changes by, according to Pettini, allowing adaptation to continuously present information (0096-98).

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, Applicant argued that the art of record does not disclose the newly amended subject matter, as per the AFCP interview. However, after an updated search, Examiner has applied new art to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Blanchflower (US 20170039204 A1) discloses the setting of expiration timers based on content, location, see fig.4, 0034-35.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143